DETAILED ACTION
Status of Claims
	Claims 1-10 are pending.
	Claims 9-10 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-8 in the reply filed on 19 October 2022 is acknowledged.  Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
Figures 18-19 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase including “A paddle for agitating a processing liquid in a processing tank by moving in the processing tank” may be more appropriately written such that the phrasing describes what element is moving (e.g. by moving the paddle in the processing tank).   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 7, the instant claims appear to define an arrangement (i.e. incline of agitating beams or hexagonal through-holes) based on a varying component and/or a condition of use and therefore is indefinite because it is not clear what boundaries are present for the claimed inclining.  The instant claims do not clearly indicate what is a moving direction.  Further, a moving direction is not limited to a condition of use (e.g. performing routine maintenance may include a movement direction).  The arrangement of elements is therefore unclear since the metes and bounds of the claim are not definitively defined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 208857381).
Regarding claim 1, Chen discloses a honeycomb baffle (title) (= a paddle), comprising:
A honeycomb baffle with a plurality of regular dense honeycomb holes defined by straight components which cooperate to provide the honeycomb holes (Figure 2, page 1, paragraph 8, page 3 paragraph 1, Figure 2) (= a plurality of agitating beams that form a honeycomb structure, the honeycomb structure having a plurality of hexagonal through-holes formed by the plurality of agitating beams). Regarding the claimed “for agitating a processing liquid in a processing tank by moving in the processing tank” is directed towards language describing the use of the claimed paddle and does not further structurally limit the claimed paddle.  Moreover, Chen discloses the baffle for controlling the electroplating liquid (page 1, paragraph 6). Regarding the claimed “agitating beams that form a honeycomb structure” is directed towards product by process claim language (i.e. beams forming…).  The patentability of a product does not depend on its method of production.  Moreover, the honeycomb structure of Chen is inclusive of a plurality of long parts that form the honeycomb structure. Figure 2 of Chen depicts the same honeycomb structure as claimed.  Regarding the reference to ‘agitating’, the honeycomb baffle of Chen is capable of performing agitation since it would be an obstacle or impediment to the flow of plating solution.  
Regarding claims 2 and 7, the claims are indefinite as described above.  The baffle of Chen is capable of movement in any direction.  The instant paddle is not further limited based on the condition of use (i.e. moving direction).  Therefore the baffle of Chen reads on the claimed arrangement since the structure has an inclination of both elongated structures and hexagonal through-holes as depicted in Figure 2.  
Regarding claim 3, Chen discloses wherein the plurality of hexagonal through-holes comprise a plurality of regular hexagonal through-holes (Figure 2, page 1, paragraph 8, page 3 paragraph 1, Figure 2).
Regarding claim 8, the instant claim recites an equation to describe a relationship among elements including a reciprocating motion of the claimed paddle. Claim 8 further states a movement of the claimed paddle.  The recited claim language is directed towards the manner of operating the claimed device and does not further limit the structure of the claimed device.  Moreover, the disclosure of Chen includes the honeycomb structure as claimed.  Further, regarding limitations directed to a manner of operating disclosed paddle, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that process limitations do not have patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 208857381) in view of Akifumi et al. (CN 103695972).
Regarding claims 4-6, Chen discloses an arrangement of hexagonal through-holes divided with a honeycomb structure as described above (Figure 2).  Chen is silent in regards to the width or arrangement pitch therefore in order to produce the honeycomb baffle of Chen one of ordinary skill in the art would necessarily look to the art for workable dimensions and arrive at a reference such as Akifumi.  
In the same or similar field of electroplating devices comprising paddles or grids (35, 51) (abstract), Akifumi discloses an electroplating device comprising paddle (35) or grid (51) for controlling the flow of electrolyte and thereby control the growth of the electrodeposit (abstract, [0084], and [0091]-[0094].  Akifumi discloses that a slotted grid is inclusive of a plurality of straight components separated by openings.  The width of the grid straight pieces includes 2 mm and the opening width or pitch is 13 mm [0093] (Figure 8).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a percentage of a width of the plurality of agitating beams to an arrangement pitch of the plurality of hexagonal through-holes is less than 10% because Akifumi discloses the use of a slotted grid (51) for controlling the flow of electrolyte during electroplating with width and pitch ranges that are close enough to the claimed range that one of ordinary skill in the art would expect the same or similar predictable result.  The dimensions of Akifumi fall within the claimed ranges for width and pitch.  Moreover, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795